Mr. Justice Fisher
delivered the opinion of the court.
This was a suit in the circuit court of Calhoun county, founded upon the note of the defendant below to the plaintiff.
The facts are as follows : One Williamson and the defendant Robertson, had a dispute as to what sum should be paid to Williamson, on account of a breach of a certain contract on the part of Robertson. The plaintiff below and one Pass were selected as arbitrators, and agreed between themselves that Robertson should pay Williamson $19 per month from the 1st of January till some time in May following, when Williamson quit the employment of Robertson. In computing the time, the arbitrators made a mistake, computing it as six months, whereas it was only four months and some days.
The question is whether this mistake ought to be corrected. To this question there can be but one answer, and that is, whether the proof is clear that the mistake was made. Pass, *92the only witness who was really disinterested on the trial below, proves the facts as above stated.
Judgment reversed, new trial granted, and cause remanded.